Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 1 of 22 PageID: 1
EJ 023 665 556 US

                                       THOMAS I. -GAGE
                                      P.O. Box4210
                                    WARREN, NJ 07059.
                                      (908) 739-2695




Date: November 12, 2019


                               To: United State District Court

                                For the District of New Jersey




Clerk's Office



Dear Mr. Walsh:



I enclosed for filing, a Complaint and its Exhibits from "A" to "M', and all, under the Common
Law with three Summonses to be date and signed by your office and return them to be served to
all the Defendants.



Also enclosed is my c~eck # 1148 in the amount of $400 for the filing fee.



Kindly, file the enclosed Complaint.



                                                                             ,;/J;f' truly yours,
                                                                         /--~J-{1/
                                                                                Thomas I 6a~:
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 2 of 22 PageID: 2
                                      EJ 023 665 556 US

                           UNITEDSTATESDISTRICTCOUR'I . ": "          ,l CDU11   1

                                                        'y;,; :.:/ .'/,t ,JEi(SE Y
                          FOR THE DISTRICT OF NEW JERSE       t:r::EIVED

                                                                    Zfll9 N:JV ! W P 3: 38

Thomas I. Gage.

Plaintiff.
                                                             Civil-Action No.:
VS.


Preferred Contractors Insurance Company                       COMPLAINT
Risk Retention Group LLC.;
                                                       Common-law tort claim.
Golden State Claim Adjusters, Inc.
              And                                                  And
Affordable Insurance Group, Inc.                      Claim Under Statutory law.

Defendants.
                                                           Jury Trial Demanded




      Filed according of the foundation rules of a court of record, under the common law.



Pro-per Plaintiff, Thomas I. Gage hereby files this Complaint against the Defendants Preferred
Contractors Insurance Company Risk Retention Group LLC; Golden state claim adjusters, Inc;
Affordable Insurance Group, Inc., and states as follows:




                                                                         Pro-per, Thomas I. Gage
                                                                                     P.O. Box4210
                                                                                 Warren, NJ 07059
                                                                 Email: thomasgage63@aol.com



                                                1
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 3 of 22 PageID: 3
                                        EJ 023 665 556 US



                                        INTRODUCTION



This action, pursuant to Plaintiffs Amendment VII, in suits at common law, Plaintiff preserves

his right to have the Defendants' wrong doing examined and tried by a jury of peers, all

according to the rules of the common law.



                   Amendment VII: "In suits at common law, where the value in controversy
                   shall exceed twenty dollars, the right of trial by jury shall be preserved, and no
                   fact tried by a jury, shall be otherwise reexamined in any court of the United
                   States, than according to the rules of the common law."



Moreover, the pleading in Plaintiff's Complaint are supported by case law:

Matv v. Grasselli Chemical Co.• 303 U.S. 197 (1938) "Pleadings are intended to serve as a

means of arriving at fair and just settlements of controversies between litigants. They should not

raise barriers which prevent the achievement of that end. Proper pleading is important, but its

importance consists in its effectiveness as a means to accomplish the end of a just judgment.

"process." Pino v. Bank o(New York. 57 So. 3d 950. 954 (Fla. 4th DCA 2011).


The Defendants are found to have acted in bad faith and are liable for damages in excess of the

policy limits, including liability for judgments in excess of the policy's limits, statutory penalties,

interest, emotional distress, consequential economic losses, attorneys' fees, and punitive

damages and not limit to solely with regard to Plaintiffs actual losses are, but also with regard to

the Plaintiffs wealth.




                                                   2
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 4 of 22 PageID: 4
                                     EJ 023 665 556 US

                           COURT JURISDICTION AND VENUE

                        Applicability of statutory and common law.

 1. This Honorable Court has jurisdiction over this action pursuant to 28 U.S.C § 1331, 1332,

    1337 and 1343, and has supplemental jurisdiction over Plaintiff's state law claims pursuant

    to 28 U.S.C. § 1367.

 2. This Honorable Court has subject-matter jurisdiction due to the amount in controversy

    exceeds $75,000 and the parties are "diverse" in citizenship and state ofincorporation.

 3. Further, In 28 U.S.C § 1337, federal courts will have original jurisdiction to hear all cases

    concerning a Congressional Act which regulates commerce.

 4. Venue is proper in the District of New Jersey pursuant to 28 U.S.C § 1391.



                                             The Parties

 5. Plaintiff owns Virtue Builders, Inc., a corporation duly existing under and by virtue oflaws

    of the State of New Jersey with its principal place of business in Scotch Plains, New Jersey.

 6. Defendant, Preferred Contractors Insurance Company Risk Retention Group LLC

    ("PCIC"), is a limited liability company with administrative office located at 27 Nord 27th

    Street, Suite 1900, Billings, Montana 59101.

 7. Defendant, Golden state claim adjusters, Inc. ("Golden State"), is a California corporation,

    with administrative office located at 3256 Grey Hawk Court, Carlsbad, California 92010.

 8. Defendant, Golden state is the claims administrator for Defendant PCIC.

 9. Defendant, Affordable Insurance Group, Inc., is the independent agent who sold to Plaintiff

    the Commercial General Liability policy: No. PAC5026-PC313740, with his office located

    at 378 Cherokee Ave, Roseburg, OR 97471.


                                               3
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 5 of 22 PageID: 5
                                        EJ 023 665 556 US


                                      FACTUAL BACKGROUND



 10. Plaintiff is an individual who independently owns, run, and operates a small business in

    New Jersey.

 11. Plaintiff's business is called Virtue Builders, Inc.

 12. Vrrtue Builders, Inc., specializes in, inter alia, home improvement.

 13. It's alleged that the State's law requires home improvement contractors to be registered

    with the New Jersey Consumer affairs Department for the purposes of proof of Commercial

    General Liability policy.

 14. Due to State's law, Virtue Builders, Inc., is register with the New Jersey Division of

    Consumer Affairs as home improvement contractor and the registration is active and in

    good standing.

 15. Pursuant to state law, Plaintiff purchased PCIC policy for his business, trough Defendant

    Affordable Insurance Group, Inc. See Exhibit "A" Commercial General Liability policy:

    No. PAC5026-PC313740.

 16. Plaintiff made timely payments of premiums and fulfilled all obligations under the Policy

    that is dated 05/19/2019 to 05/19/2020.

 17. On or about July 17, 2019, here in NJ, we had an unexpected heavy rainstorm and it

    happened during a Plaintiff's business ongoing construction of a retaining wall that came

    down due to the fact that was not yet complete as it had been designed by the engineer.

 18. On July 18, 2019, Plaintiff contacted by email Defendant Affordable Insurance Group, Inc.,

     requesting to send someone from the insurance to assess the situation, but none show up.

     See exhibit "D"



                                                  4
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 6 of 22 PageID: 6
                                     EJ 023 665 556 US

 19. On July 24, 2019, Plaintiff received an email from Gustavo Lopez, a senior Claims

    Specialist from Defendant Golden state claim adjusters, Inc. See Exhibit "E"

20. As proven by the hereto attached exhibits of emails conversation, Plaintiff have provided

    the Defendants with undeniable proof by forensic evidence of damage, which is believed to

    be covered under the Plaintiff Commercial General Liability policy: No. PAC5026-

    PC313740.

21. Negligently, on August 20, 2019, Defendant Golden state claim adjusters, Inc., by way of a

    certified mail letter, denied Plaintiffs Claim #PR009850.

 22. As proven by the exhibits, among many others attempts Plaintiff served the Defendants

    with the final letter of"Demand". See hereto Exhibits "L" and "M"

 23. Defendant Golden State simply disclaimed coverage for Plaintiffs loss by concluding that

    was denied solely upon the policy language.

24. Since, Defendant Golden State's letter of"Denied-Claim", lacks of knowledge of the facts

    and since no one came to the jobsite to verify the damage and to check what caused the

    damage, which is absurd and unacceptable, hereby, on this day, pursuant by both statutory

    and tort claims, Plaintiff files this Complaint against the Defendants Preferred Contractors

    Insurance Company Risk Retention Group LLC; Golden state claim adjusters, Inc;

    Affordable Insurance Group, Inc., on the following COUNTS:



                                             COUNTI

                                25. BREACH OF CONTRACT

 26. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

    herein.



                                                5
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 7 of 22 PageID: 7
                                       EJ 023 665 556 US

 27. Plaintiff has full complied with all the terms and conditions of the Insurance Policy.

 28. At the time of the damage in question, Plaintiff's business was an insured under the

     Insurance Policy.

 29. Defendants have failed to objectively and fairly evaluate Plaintiff's claim.

 30. Defendants have failed to reasonable and properly investigate Plaintiff's claim.

 31. As an insured under the Insurance Policy, Defendants owed Plaintiff a fiduciary,

     contractual, and statutory obligation to properly investigate, evaluate and negotiate.

 32. Defendants have failed to follow the company's established investigation procedures.

 33. Defendants have failed to hire a qualified structural engineer due to the fact that the claim

     involves structural damage.

 34. Defendants have failed to document why an engineer was not needed.

 35. Defendants have failed to make sure to interview witnesses.


WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.



                                          36.COUNTil

               37. BAD FAITH (NJ. 17B:30-13.1. Unfair claim settlement practices)

 38. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

     herein.




                                                 6
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 8 of 22 PageID: 8
                                       EJ 023 665 556 US

 39. In an action arising under an insurance policy, the Plaintiff's court may, pursuant to New

    Jersey's Insurance Bad Faith Stature, 17B:30-13.1. Unfair claim settlement practices,

    take all of the following actions if it's find that the insurer has acted in bad faith toward the

    insured:

          a. Misrepresenting pertinent facts or insurance policy provisions relating to

               coverage.

          b. Failing to acknowledge and act reasonably promptly upon communications with

               respect to claims arising under insurance policies.

          c. Failing to adopt and implement reasonable standards for the prompt investigation

               of claims arising under insurance policies.

          d. Refusing to pay claims without conducting a reasonable investigation based upon

               all available information.

          e. Not attempting in good faith to effectuate prompt, fair and equitable settlements

               of claims in which liability has become reasonably clear.

          f.   Compelling the Plaintiff to institute litigation to recover amounts due under his

               insurance policy.

          g. Delaying the investigation and payment of claim.

          h. Failing to promptly settle claims, where liability has become reasonably clear,

               under one portion of the insurance policy coverage in order to influence

               settlements under other portions of the insurance policy coverage.

          1.   Failing to promptly provide a reasonable explanation of the basis in the insurance

               policy in relation to the facts or applicable law for denial of a clam.




                                                  7
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 9 of 22 PageID: 9
                                        EJ 023 665 556 US

WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.



                                                COUNTID

                                         COMMON LAW TORT

 40. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

     herein.

 41. In an action arising under an insurance policy, the court may, pursuant to Common Law

     Tort. "By law, in any state, the insurance company owes its insured a duty to act in good

     faith".

 42. The Defendants failed their obligation to investigate the claim and to pay for it and doing

     so it constituted an act of badfaith.

 43. Therefore, Plaintiff is suing Defendants for their undue delay in handling claims,

     inadequate investigation, refusing to make a reasonable settlement offer, and of making

     unreasonable interpretations of the insurance policy.

 44. The Plaintiff's court, may take all of the following actions if it's find that the insurer has

     acted in bad faith toward the insured:

           a. Unwarranted denial of coverage

           b. Failure to communicate pertinent information to the claimant

           c. Failure to conduct a reasonable investigation of the claim



                                                  8
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 10 of 22 PageID: 10
                                       BJ 023 665 556 US

           d. Failure to pay the claim within a reasonable period of time

           e. Failure to attempt to come to a fair and reasonable settlement when liability is

               clear

           f. Failure to promptly provide a reasonable explanation for denial of a claim

           g. Failure to enter into any negotiations for settlement of the claim

           h. Failure to respond to a time-limit demand

           i. Failure to disclose policy limits



WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.



                                              COUNTIIII

                                     COMMON LAW - NEGLIGENCE

 45. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

     herein.

 46. The defendants have a duty to the plaintiff.

 47. An insurer cannot reasonably and in good faith deny payments to its insured without

     thoroughly investigating the foundation for its denial.

  48. The undisputed Exhibits, the "evidence" are proof that the Defendants failed to properly

     investigate plaintiffs claim.



                                                  9
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 11 of 22 PageID: 11
                                       EJ 023 665 556 US

  49. The Defendants breached their duty by failing to conform to the required standard of

     conduct, and therefore, the defendant's negligent conduct is the cause of the harm to the

     Plaintiffs business.

  50. Hence, supported by the "evidences" this Honorable court may instruct the Plaintiff's jury

     that a breach of the implied covenant of good faith and fair dealing has been established.


WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.




                                               COUNT IV

                                         NEGLIGENT PER SE

  51. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

     herein.

  52. Defendant's' "Denied-Claim" violates a statutes law and State regulation.

  53. 2013 New Jersey Revised Statutes Title 17B-INSURANCE


  54. The Plaintiff's court, may take all of the following actions, pursuant to 17B:30-13.1.

     Unfair claim settlement practices, if it's find that the insurer has acted in bad faith

     toward the insured:




                                                10
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 12 of 22 PageID: 12

                                       EJ 023 665 556 US

 55. No person shall engage in unfair claim settlement practices in this State. Unfair claim

    settlement practices which shall be unfair practices as defined in N.J.S. 17B:30-2, shall

    include the following practices:

 56. Committing or performing with such frequency as to indicate a general business practice

    any of the following:

          a. Misrepresenting pertinent facts or insurance policy provisions relating to

               coverages at issue;

          b. Failing to acknowledge and act reasonably promptly upon communications

               with respect to claims arising under insurance policies;

          c.   Failing to adopt and implement reasonable standards for the prompt

               investigation of claims arising under insurance policies;

          d. Refusing to pay claims without conducting a reasonable investigation based

               upon all available information;

          e. Failing to affirm or deny coverage of claims within a reasonable time after

               proof of loss statements have been completed;

          f. Not attempting in good faith to effectuate prompt, fair and equitable settlements

               of claims in which liability has become reasonably clear;

          g. Compelling insureds to institute litigation to recover amounts due under an

               insurance policy by offering substantially less than the amounts ultimately

               recovered in actions brought by such insureds;

          h. Attempting to settle a claim for less than the amount to which a reasonable

               man would have believed he was entitled by reference to written or printed

               advertising material accompanying or made part of an application;


                                                 11
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 13 of 22 PageID: 13
                                         EJ 023 665 556 US

           1.   Attempting to settle claims on the basis of an application which was altered

                without notice to, or knowledge or consent of the insured;

           J.   Making claims payments to insureds or beneficiaries not accompanied by

                statement setting forth the coverage under which the payments are being made;

           k. Making known to insureds or claimants a policy of appealing from arbitration

                awards in favor of insureds or claimants for the purpose of compelling them to

                accept settlements or compromises less than the amount awarded in arbitration;

           1. Delaying the investigation or payment of claims by requiring an insured,

                claimant or the physician of either to submit a preliminary claim report and

                then requiring the subsequent submission of formal proof of loss forms, both of

                which submissions contain substantially the same infonnation;

            m. Failing to promptly settle claims, where liability has become reasonably clear,

                under one portion of the insurance policy coverage in order to influence

                settlements under other portions of the insurance policy coverage;

            n. Failing to promptly provide a reasonable explanation of the basis in the

                insurance policy in relation to the facts or applicable law for denial of a claim

                or for the offer of a compromise settlement. L.1975, c. 101, s. 1.

  57. Defendants are strict liability.

WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

 costs, fees and punitive damages.


                                                  12
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 14 of 22 PageID: 14
                                       EJ 023 665 556 US

                                                 COUNTV

                                       SATTUTORY PENALITIES

 58. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

    herein.

 59. Defendant's' "Denied-Claim" violates a statutes law and State regulation.

 60. 2013 New Jersey Revised Statutes Title 17B - INSURANCE


 61. The Plaintiff's court, may take all of the following actions, pursuant to 17B:30-13.1.

    Unfair claim settlement practices, if it's find that the insurer has acted in bad faith

    toward the insured:


 62. No person shall engage in unfair claim settlement practices in this State. Unfair claim

     settlement practices which shall be unfair practices as defined in N.J.S. 17B:30-2, shall

    include the following practices:

 63. Committing or performing with such frequency as to indicate a general business practice

     any of the following:

          a. Misrepresenting pertinent facts or insurance policy provisions relating to

               coverages at issue;

          b. Failing to acknowledge and act reasonably promptly upon communications

               with respect to claims arising under insurance policies;

          c.   Failing to adopt and implement reasonable standards for the prompt

               investigation of claims arising under insurance policies;

           d. Refusing to pay claims without conducting a reasonable investigation based

               upon all available information;



                                                 13
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 15 of 22 PageID: 15
                                     EJ 023 665 556 US

         e. Failing to affirm or deny coverage of claims within a reasonable time after

              proof of loss statements have been completed;

         f.   Not attempting in good faith to effectuate prompt, fair and equitable settlements

              of claims in which liability has become reasonably clear;

         g. Compelling insureds to institute litigation to recover amounts due under an

              insurance policy by offering substantially less than the amounts ultimately

              recovered in actions brought by such insureds;

         h.   Attempting to settle a claim for less than the amount to which a reasonable

              man would have believed he was entitled by reference to written or printed

              advertising material accompanying or made part of an application;

         1.   Attempting to settle claims on the basis of an application which was altered

              without notice to, or knowledge or consent of the insured;

        J. Making claims payments to insureds or beneficiaries not accompanied by

              statement setting forth the coverage under which the payments are being made;

         k. Making known to insureds or claimants a policy of appealing from arbitration

              awards in favor of insureds or claimants for the purpose of compelling them to

              accept settlements or compromises less than the amount awarded in arbitration;

         1. Delaying the investigation or payment of claims by requiring an insured,

              claimant or the physician of either to submit a preliminary claim report and

              then requiring the subsequent submission of formal proof of loss forms, both of

              which submissions contain substantially the same information;




                                               14
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 16 of 22 PageID: 16
                                         EJ 023 665 556 US

            m. Failing to promptly settle claims, where liability has become reasonably clear,

                under one portion of the insurance policy coverage in order to influence

                settlements under other portions of the insurance policy coverage;

            n. Failing to promptly provide a reasonable explanation of the basis in the

                insurance policy in relation to the facts or applicable law for denial of a claim

                or for the offer of a compromise settlement. L.1975, c. 101, s. 1.

  64. Defendants are strict liability.


WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.


                                                 COUNTVI

                                         EMOTIONAL DISTRESS

  65. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

      herein.

  66. The defendants have a duty to the plaintiff.

  67. Defendant's' "Denied-Claim" violates their duty.

  68. Defendants cannot reasonably and in good faith deny payments to Plaintiff without

      thoroughly investigating the foundation for its denial.

  69. The undisputed Exhibits, the "evidence" are proof that the Defendants failed to properly

      investigate plaintiffs claim.



                                                  15
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 17 of 22 PageID: 17

                                       BJ 023 665 556 US

 70. The Defendants breached their duty by failing to conform to the required standard of

     conduct, and therefore, the defendant's negligent conduct is the cause of the Plaintiffs

     emotional distress and here Plaintiff brings a mental anguish lawsuit against the defendant

     for experienced significant sadness, anxiety and distress.

 71. Hence, supported by the "evidences" this Honorable court may instruct the Plaintiffs jury

     that a breach of the implied covenant of good faith and fair dealing has been established.


WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.


                                                COUNT VII

                                            ECONOMIC LOST

 72. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

     herein.

  73. The defendants have a duty to the plaintiff.

  74. Defendants cannot reasonably and in good faith deny payments to Plaintiff without

     thoroughly investigating the foundation for its denial.

  75. The undisputed Exhibits, the "evidence" are proof that the Defendants failed to properly

     investigate plaintiffs claim.

  76. The Defendants breached their duty by failing to conform to the required standard of

      conduct, and therefore, the defendant's· negligent conduct is the cause of economic loss to

     the Plaintiffs business.

                                                 16
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 18 of 22 PageID: 18

                                        EJ 023 665 556 US

 77. Hence, supported by the "evidences" this Honorable court may instruct the Plaintiff's jury

     that a breach of the implied covenant of good faith and fair dealing has been established.


WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.


                                           COUNT VII
                                              FRAUD
  78. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

     herein.

 79. The defendants have a duty to the plaintiff.

  80. Defendants misrepresented pertinent facts of Plaintiffs insurance policy provisions relating

     to coverage issue.

  81. The Plaintiff's court, may take actions, pursuant to fraud.

  82. As per exhibits "J" and "K", shows that a pattern of at least two investigations that both

     have determinate that Defendants "engaged in an unlawful combination, or conspiracy"

     and "PCIC to be in hazardous financial condition."

  83. The pattern of Defendants' unlawfully activities could well be related in some way to

     Plaintiffs case as motive of denying Plaintiffs claim.

  84. The legal action taken against Defendant PCIC on 2014, by the office of the Commissioner

     of Securities and Insurance of Montana, Case No. Ins-2013-232, need to be investigate in




                                                 17
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 19 of 22 PageID: 19

                                       EJ 023 665 556 US

     this case. See Exhibit "K": "the Commissioner considers PCIC to be in hazardous financial

     condition."


WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.


                                           COUNTVIII
                                        COMMON LAW-FRAUD

  85. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

     herein.

 86. The defendants have a duty to the plaintiff.

 87. Defendants misrepresented pertinent facts of Plaintiffs insurance policy provisions relating

     to coverage issue.

  88. The policy that was sold to Plaintiff would not meet the requirements for Plaintiff business

     State registration of Home Improvement Contractor, which obliged the Plaintiff to

     purchase a policy. N.J.A.C. 13:45A-17.12. See Exhibit "B" State Law.

 89. Plaintiff was misled and defrauded, due to the fact that the policy that was sold to him does

     not meet the requirements of the purpose for which was purchased.

 90. Plaintiff have no knowledge of the alleged policies exclude coverage for critical mistakes,

     "property damage" "my product" and "Property damage" and further for "property damage"

     caused by earth movement of any kind.




                                                18
Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 20 of 22 PageID: 20
                                       EJ 023 665 556 US

WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.


                                           COUNT IX
                         COMPENSATION UNDER THE POLICY
 91. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

     herein.

 92. The defendants have a duty to the plaintiff.

 93. The policy that was sold to Plaintiff must meet the requirements for Plaintiff business

     State registration of Home Improvement Contractor, N.J.A.C. 13:45A-17.12. See Exhibit

     "B'' State Law.

 94. Controversy exists as to the coverage of the policy of insurance and the rights and

     obligations of the parties pursuant to the provision of said policy.

  95. Hence, supported by the "evidences" this Honorable court may instruct the Plaintiff's jury

     that a breach of the implied covenant of good faith and fair dealing has been established.


WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

costs, fees and punitive damages.




                                                 19
.
    Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 21 of 22 PageID: 21
                                           EJ 023 665 556 US

                                                     COUNTX

                                           PUNITIVE DAMAGES

      96. Plaintiff hereby incorporates the preceding paragraphs by reference as if set forth at length

         herein.

      97. The defendants have a duty to the plaintiff

     98. Defendant's' "Denied-Claim" violates their duty own to Plaintiff, statutes law and State

         regulation.

     99. Defendants cannot reasonably and in good faith deny payments to Plaintiff without

         thoroughly investigating the foundation for its denial.

      100. The undisputed Exhibits, the "evidence" are proof that the Defendants failed to properly

         investigate plaintiffs claim.

      101. The Defendants breached their duty by failing to conform to the required standard of

         conduct, and therefore, the Defendant's negligent conduct is the cause of the harm to the

         Plaintiff and his business.

      102. Hence, supported by the Exhibits "evidences" this Honorable court may instruct the

         Plaintiffs jury that a breach of the implied covenant of good faith and fair dealing has been

         established and therefore to act on Defendants 'outrageous conduct for which is the cause

         of action, eligible for punitive damages.


    WHEREFORE, Plaintiff, Thomas I. Gage, respectfully request that this Honorable Court by

    way of Plaintiff's peer of jury, grant judgment in his favor and against Defendants, Preferred

    Contractors Insurance Company Risk Retention Group LLC., Golden State Claims Adjuster, and

    Affordable Insurance Group, Inc., in amount in excess of $75,000.00, together with interest,

    costs, fees and punitive damages.


                                                      20
...   "   Case 3:19-cv-20396-MAS-DEA Document 1 Filed 11/14/19 Page 22 of 22 PageID: 22
                                                EJ 023 665 556 US

                                                    JURYDEMAND

            103. Pursuant to Rule 38 (b) of Federal Rules of Civil Procedure, in accordance to Plaintiff's

               Amendment VII, in suits at common law, Plaintiff demands trial by jury of peers and

               preserves his right to have the Defendants' wrong doing examined and tried by a jury of

               peers, all according to the rules of the common law.

                        Amendment VII: "In suits at common law, where the value in controversy shall
                        exceed twenty dollars, the right of trial by jury shall be preserved, and no fact
                        tried by a jury, shall be otherwise reexamined in any court of the United States,
                        than according to the rules of the common law.''


                                               AFFIDAVIT OF TRUTH

             Plaintiff not a "lawyer", but one of the PEOPLE, who believes that is exercising his rights
             GRANTED 1st Amendment, 4th Amendment, 7th Amendment and 14th Amendment, and
             who does not belong to, any association law Bar and who does not understands most of the
             rules of this court and the technicality how to file a Complaint, Answers or any other paper.
             Plaintiff is doing the best that he can and the papers that he submitted, is his best, since
             Plaintiff's English is not a 100 %
             Therefore, I, Thomas I. Gage (Plaintiff) reserve all my Rights and the right to supplement
             and amend any papers as investigation and discovery continue.

             I swear under penalty of perjury, that the foregoing is true and correct to the best ofmy

             knowledge and belief.

             Respectfully executed this 12th day of November, in the year of Our Lord, 2019.



                                                       All Rights Reserved and retained without prejudice,
                                                           without dishonor and without recourse.




                                                         21
